Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Southern Division)

HENRY JAMES CLARKS

Plaintiff
Case No.: 8:19-1014-GJH

¥.

PRIVATE MONEY GOLDMINE, et al.
Defendants

 

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
COMPLAINT OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT |

Defendants, by their undersigned counsel, pursuant to Fed. R. Civ. P. 12(b)(6) and 56,
submit this Memorandum in Support of its Motion to Dismiss Complaint, or in the Alternative,
for Summary Judgment.

L Background of the Case

Plaintiff brought a five-count Complaint in the Circuit Court for Prince George’s County
against Defendants, seeking compensatory and punitive damages. The case was removed to this
Court. The five counts of the Complaint, in order, allege state law causes of action for breach of
contract (Count 1), money had and received (Count 2), breach of fiduciary duty (Count 3),
misappropriation of funds (Count 4), and fraud (Count 5).

Il. Summary of the Argument

Defendants operate a website that connects prospective borrowers seeking private money
to fund real estate deals with prospective lenders. Plaintiff was a user of the website. Although
the Complaint is hardly a model of clarity, Plaintiff appears to be attempting to hold Defendants
liable for $900,000 that he alleges he lost in business deals that he transacted with other users of

Defendants’ website. Complaint, attached hereto as Exhibit 1, at {J 8, 11. However, the
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 2 of 22

Complaint must be dismissed because Defendants, as providers of interactive computer services,
are immune under federal law against all of Plaintiff's claims for liability. Even if no such
federal statutory immunity applied, the Complaint in each count fails to state a claim upon which
relief can be granted under state law for breach of any contractual obligation owed by
Defendants to Plaintiff, or for any alleged tortious acts by Defendants directed toward Plaintiff.
In addition, Plaintiff has not alleged, and cannot establish, any facts sufficient to pierce the
corporate veil so as to impose liability on the one individual Defendant.
III. Statement of Undisputed Facts

Defendant FM 41, Inc. (incorrectly sued as FM41, Inc.) is the general partner of
Defendant REI Network, L.P. Affidavit of Alex F. Soares, attached hereto as Exhibit 2, at ¥ 1.
Defendant John Douglas Smith is President of FM 41, Inc. fd. REI Network, L.P. (“REI”) is an
interactive computer service provider that operates a website known as Private Money Goldmine
(privatemoneygoldmine.com). Exhibit 2 at 2. The website serves as an online platform to
connect private lenders and borrowers who seek to lend or borrow money to finance real estate
transactions. Id.

For each prospective lender, the website posts the prospective lender’s name, contact
information, lending locale, amount of funds available to lend, and interest rate offered.
Exhibit 2 at § 2; Exhibit 3. The information is posted in list form, and is updated as new lender
information is obtained. /¢. Defendants do not create or develop the information provided on
the website by the prospective lenders. Exhibit 2 at J3. A such iender information that is
posted on the website is provided by the prospective lenders themselves, who pay no fee to list

their information on the website. Jd.
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 3 of 22

To access the website’s services, prospective borrowers must first subscribe to the
website by agreeing to pay an initial fee of $97 and a monthly subscription fee of $29, by credit
card. Exhibit 2 at 4/4. The website then provides the subscribers with access to the list of
lenders and other tools. Zd. Prospective borrowers who subscribe to the website may sort the
lender list by locale, the amount available to lend and the interest rate offered. Jd. Prospective
borrowers who subscribe must initiate contact on their own directly with any potential lenders
that they select from the website’s list. fd. The subscribers also have access to tools on the
website to help them keep track of which potential lenders they contact, and their notes of each
such contact, if they so desire. fd.

Plaintiff Henry James Clarks was a subscriber to the website. Exhibit 2 at § 5.
According to Plaintiff, he used the services provided by the website to connect with other users,
with whom he transacted business. Exhibit 1 at (J 8, 11, 15, 18, 19, 21,35. An example ofa
screenshot of a list of lenders that a subscriber such as Plaintiff would have seen is attached as
Exhibit 3. The list of lenders on the website has the following disclaimer, highlighted at the top
of the screen:

Disclaimer and Warning

We are not acting as a broker for any funds that you borrow from the private
lenders in this list. We are simply providing their information. Any
dealings that you may have with these lenders are strictly between you and
them. We have done no independent investigation with respect to, and we
make no representation or warranty that, these lenders are honest,
trustworthy, or fair. When they indicate an interest in lending, we simply
collect their information and add it to the list. We cannot be held
responsible for deals that go sour. We recommend that you do your own
due diligence on these lenders and seek the advice of qualified legal counsel
before borrowing from any of these lender[s], Borrow at your own risk!

Exhibit 3; Exhibit 2 at 6. In addition, all subscribers are directed to read a disclaimer virtually

identical to the one quoted in the paragraph immediately above, and to click a check box
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 4 of 22

signifying their agreement to be bound by it, before they are permitted to pay for their
subscription and access the website’s services. Exhibit 2 at 7; Exhibit 4. Potential subscribers
such as Plaintiff cannot complete the subscription process by inputting their credit card payment

information, without first clicking a checkbox to signify that they agree to the above disclaimer.

dd.

Subscribers such as Plaintiff are also given a receipt upon payment, which contains yet
another copy of the same disclaimer language referenced above. Exhibit 2 at 78. Such a receipt
and disclaimer that was given to Plaintiff is attached as Exhibit 5. In addition to all of these
copies of REI’s disclaimer given to Plaintiff, all potential subscribers to the website may access
the website’s Terms of Service page without actually subscribing to the service. Exhibit 2 at ] 9.
The Terms of Service page, attached as Exhibit 6, clearly says, in bold text at the top:

IF SUBSCRIBER IS NOT WILLING TO BE BOUND BY THE TERMS
AND CONDITIONS OF THIS AGREEMENT, SUBSCRIBER SHOULD
PROMPTLY EXIT FROM THIS WEBSITE AND REFRAIN FROM
USING ITS SERVICES. BY USING OR ACCESSING THE SERVICES,
SUBSCRIBER AGREES TO BE BOUND BY THE FOLLOWING
TERMS AND CONDITIONS.

Among other things, the Terms of Service page informed the website users, including Plaintiff,

of the following, in relevant part:

5. WARRANTY DISCLAIMER

KOK

PrivateMoneyGoldmine.com DOES NOT MAKE ANY WARRANTY
PERTAINING TO ANY GOODS OR SERVICES PURCHASED,
OBTAINED, SECURED OR ACQUIRED THROUGH THE SERVICES
OR ANY TRANSACTION ENTERED INTO THROUGH THE

SERVICES.

PrivateMoneyGoldmine.com DOES NOT WARRANT THE ACCURACY
OR RELIABILITY OF THE RESULTS OBTAINED THROUGH USE OF
THE SERVICES OR ANY DATA OR INFORMATION DOWNLOADED
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 5 of 22

OR OTHERWISE OBTAINED OR ACQUIRED THROUGH THE USE
OF THE SERVICES. SUBSCRIBER ACKNOWLEDGES THAT ANY
DATA OR INFORMATION DOWNLOADED OR OTHERWISE
OBTAINED OR ACQUIRED THROUGH THE USE OF THE SERVICES
ARE AT SUBSCRIBER’S SOLE RISK AND DISCRETION AND
PrivateMoneyGoldmine.com WILL NOT BE LIABLE OR
RESPONSIBLE FOR ANY DAMAGE TO SUBSCRIBER OR
SUBSCRIBER’S PROPERTY.

OK OR

11, RULES AND REGULATIONS

* RF

PrivateMoneyGoldmine.com is under no obligation to monitor the
information or content available or transmitted through the Services.

* OK OR

16, WE ARE NOT A BROKER, AND HAVE DONE NO
INDEPENDENT INVESTIGATION OF THESE LENDERS.

We are not acting as a broker for any funds that you borrow from the private
lenders in this list. We are simply providing their information. Any
dealings that you may have with these lenders are strictly between you and
them. We have done no independent investigation with respect to, and we
make no representation or warranty that, these lenders are honest,
trustworthy, or fair. When they indicate an interest in lending, we simply
collect their information and add it to the list. We cannot be held
responsible for deals that go sour. We recommend that you do your own
due diligence on these lenders and seek the advice of qualified legal counsel
before borrowing from any of these lender[s]. Borrow at your own risk!

Exhibit 6; Exhibit 2 at ¢ 9 (emphasis in the original).

Neither REI nor any other Defendant, nor any partner of any Defendant, is a lender.
Exhibit 2 at 10. Neither REI nor any other Defendant participates or has participated in any
business transactions that occur between the subscribers and lenders who use the website,
including any transactions involving Plaintiff. fd. Neither REI nor any other Defendant is a

partner of anyone who uses the website to post content concerning the availability of money to
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 6 of 22

lend. /d. Defendants do not receive any portion of the money that is borrowed or loaned in any
transaction that may occur after subscribers contact the lenders listed on the website. /d. There
never has been any mechanism on the website to transfer any money to or through RET, other
than the initial fee of $97 and the monthly subscription fees of $29 to use the website services,
which are paid by credit card. 7d. There never has been any mechanism for REI to track
whether any lenders or borrowers who use the website actually enter into any loan transactions
with each other. There also never has been any mechanism for RE] to measure whether or to
what extent any such [oan transactions are successful. /d.

Neither REI nor any other Defendant, nor any partner of any Defendant, was ever
involved in any loan or other business transaction between Plaintiff and anyone else with whom
Plaintiff connected by using the website. Exhibit 2 at § 11. Neither REI nor any other
Defendant, nor any partner of any Defendant, ever obtained any money paid in connection with
any such loan or other business transaction. /d. Neither REI nor any other Defendant has any
information at all about any loan or other business transaction that was entered into between
Plaintiff and any third party with whom Plaintiff connected by using the website. fd.

IV. Argument

A, Defendants, as Proyiders of Interactive Computer Services, are Immune
from Liability Under Federal Law.

The Communications Decency Act, 47 U.S.C § 230 (“CDA”) bars “state-law Plaintiffs
from holding interactive computer service providers legally responsible for information created
and developed by third parties.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d
250, 254 (4" Cir. 2009). See Westlake Legal Grp. v. Yelp, Inc., 599 F. App’x 481, 485 (4% Cir.
2015) (dismissing tort claim against Yelp, based on malicious third-party reviews posted on Yelp

site). “In other words, an interactive computer service may not be liable for certain content it
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 7 of 22

‘passively displays ....’” Giveforward, Inc. v. Hodges, No. JFM-13-1891, 2015 U.S. Dist.
LEXIS 102961, at *7 (D. Md. Aug, 6, 2015) (contrasting an information content provider from
an interactive computer service that merely publishes information responsible for and provided
by a content provider). The term “interactive computer service” means, in relevant part, “any
information service, system, or access software provider that provides or enables computer
access by multiple users to a computer server.” 47 U.S.C, § 230(f)(2). This definition includes
website operators such as Defendants, that bring third-party users together through the Internet.

Most federal circuits, including the Fourth Circuit, have concluded that the CDA offers
interactive computer service providers such as Defendants extremely robust federal immunity
against any cause of action seeking to hold such providers liable for information originating with
a third-party user of the service. Zeran v. AOL, 129 F.3d 327, 328-330 (4° Cir. 1997); Westlake,
599 F. App’x at 485 (“To further the policies underlying the CDA, courts have generally
accorded § 230 immunity a broad scope.”). See, e.g., Almeida v, Amazon.com, Inc., 456 F.3d
1316, 1321 (11 Cir, 2006) (the “majority of federal circuits have interpreted the CDA to
establish broad federa! immunity” for claims against service, rather than content, providers);
Jones v. Dirty World Enitm’t Recordings, 755 F.3d 398, 406-07 (6 Cir, 2014) (collecting the
cases).

Here, there is no allegation—nor can there be any—that Defendants were anything other
than interactive computer service providers entitled to the immunity set forth in the CDA, The
facts alleged in the Complaint are obtuse, but they suggest that Plaintiff, a user of Defendants’
website, was harmed by unprofitable business transactions he undertook with other users, who
utilized Defendants’ website to communicate information to Plaintiff. The Complaint itself

plainly characterizes privatemoneygoldmine.com as a website that publishes or provides
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 8 of 22

proprietary listings of private money lenders, so there is no dispute about that fact. See Exhibit i
at {{] 2,3 8. See also Exhibit 2 at ] 2. There also is no dispute that Defendants do not create or
develop the content posted on their website by the prospective lenders who use list the terms of
any proposed loan transactions. Exhibit 2 at 73. All such lender information that is posted on
the website is provided by the prospective lenders themselves. Id.

Defendants also never were involved in any way in the business transactions that Plaintiff
alleges resulted in harm to him. Exhibit 2 at ff 10-11. Instead, the harm that Plaintiff alleges
emanated entirely from the communications and information created by third-parties who used
Defendants’ website to list their prospective loan information and to network with Plaintiff
through the website, and who then entered into the business transactions that Plaintiff alleges
were injurious to him. Such a claim falls squarely within the CDA immunity provision.

See Nemet Chevrolet, Ltd., 591 F.3d at 258 (uphoiding CDA immunity against tort claim against
computer service provider on whose website allegedly tortious consumer reviews about the
plaintiff were posted); Jefferson v. Zuckerberg, Civil Action No. RDB-17-3299, 2018 US. Dist.
LEXIS 111367, at *11-12 (D. Md. July 2, 2018) (upholding CDA immunity in action brought
against Facebook regarding tortious content posted by a user); Russell v. Implode-Explode Heavy
Indus. Inc., No. CTV.A. DKC 08-2468, 2013 U.S. Dist. LEXIS 133358, 2013 WL 5276557, at
*26 (D. Md. Sept. 18, 2013) (website immune from defamation claim because the plaintiff could
not establish that the interactive computer service provider created the information at issue). See
also Herrick v. Grindr LLC, No. 18-396, 2019 U.S. App. LEXIS 9318, at *9 (2d Cir, Mar. 27,
2019} (CDA bars claims for negligence and infliction of emotional distress against website that
provides subscribers with access to a common server for purposes of social networking based on

content provided by other site users); Bennett v. Google, LLC, 882 F.3d 1163, 1164 (D.C. Cir.
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 9 of 22

2018) (affirming dismissal of claims of defamation, tortious interference, and infliction of
emotional distress against web site provider hosting problematic blog); Doe v. Backpage.com,
LLC, 817 F.3d 12, 16 (1* Cir. 2016) (relying on the CDA, and affirming dismissal of claims of
sex trafficking and unfair business practices against site hosting online classified ads posted and
created by others); Gibson v. Craigslist, Inc., 2009 U.S. Dist. LEXIS 53246, at *1 (S.D.N.Y.
June 15, 2009) (relying on CDA to dismiss negligence case against Craigslist based upon
handgun advertisement on the website provided by a user of the site); Doe v. Mark Bates &
Yahoo!, Inc., No. 5:05-CV-91-DF-CMC, 2006 U.S. Dist. LEXIS 93348, at *2 (E.D. Tex.

Dec. 27, 2006) (holding that CDA immunizes defendant website host of third party
communications against claims of negligence, infliction of emotional distress, and invasion of
privacy).

The need to resolve the question of CDA immunity as an initial threshold matter is
mandated by the Fourth Circuit cases, “[T]he CDA immunity is broad and must be determined
at “the earliest possible stage of the case.” Jefferson, 2018 U.S. Dist. LEXIS at *11 (citing
Nemet). See also Brown y. Gilmore, 278 F.3d 362, 366 n,2 (4" Cir, 2002) (“Section 230
immunity, like other forms of immunity, is generally accorded effect at the earliest point in the
litigation because it is otherwise ‘effectively lost if a case is erroneously permitted to go to
trial.’”) (cited in Russell, 2013 U.S, Dist. LEXIS 133358, at *14-15), “Dismissal of a case on
this basis is appropriate unless the complaint pleads nonconclusory facts that plausibly indicate
that ‘any alleged drafting or revision by the defendant was something more than a website
operator performs as part of its traditional editorial function,’ thereby rendering it an information

content provider.” Westlake v. Yelp, 599 F, App’x at 485.
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 10 of 22

Plaintiff has failed to allege the requisite facts—nor is there any possible set of facts that
Plaintiff could allege—to establish that Defendants are not entitled to the CDA’s immunity.
With respect to any information about any possible loan transaction that was communicated to
Plaintiff by other users of Defendants’ website, the undisputed facts indicate that Defendants
were not the content providers, but instead, they were merely publishers of content provided by
others, and they therefore are entitled to the CDA’s immunity. The Defendants’ website
confirms this, stating plainly in its Terms of Service that it “has no contro! over the content of
any transmission nor will it be liable for such content” and that the site “is under no obiigation to
monitor the information or content available or transmitted through the Services.” Exhibit 6 at
§ 11. By providing subscribers with their listing of private money lenders, Defendants simply
connect prospective borrowers to the listed lenders, much the same way that Craig’s List,
Facebook and numerous other websites also connect buyers and sellers who list goods and
services. Plaintiff was expressly warned to protect himself in any business dealings with others
with whom he connected through the website, and Defendants expressly disclaimed any liability
for the losses that Plaintiff claims in this case. See Exhibits 3, 4, 5 and 6. The CDA thus bars
Plaintiff's claims, and his Complaint and all its counts should be dismissed.

B. Count 1 of the Complaint, Alleging Breach of Contract, Fails to State a
Claim Upon Which Relief Can be Granted,

Even if it were not barred by the CDA, Count 1 fails to state a breach of contract claim
upon which relief can be granted. To maintain an action for breach of contract, the Plaintiff must
allege: (1) the existence of a contractual obligation owed by the Defendants to the Plaintiff, and
(2) a material breach of that obligation by the Defendants. RRC Northeast, LLC v, BAA
Maryland, Inc., 413 Md. 638, 655 (2010) (“It is well-established in Maryland that a complaint

alleging a breach of contract ‘must of necessity allege with certainty and definiteness facts

10
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 11 of 22

showing a contractual obligation owed by the defendant to the plaintiff and a breach of that
obligation by defendant.’”).

Contrary to these requirements, Plaintiffs Complaint does not specify any precise
contract Defendants allegedly breached. Plaintiff did not attach the contract on which he bases
his claim, nor does he quote directly from the terms of any contract. The only conceivable
contract between the parties is that found in the Terms of Service governing the use of
Defendants’ website (Exhibit 6). Those terms permitted Plaintiff to use the website only after
accepting and agreeing to be bound by extensive warnings and disclaimers. The Terms of
Service agreement informed Plaintiff, in capital letters, that if he was unwilling to be bound by
the listed terms, he should “PROMPTLY EXIT FROM THIS WEBSITE AND REFRAIN
FROM USING ITS SERVICES, BY USING OR ACCESSING THE SERVICES,
SUBSCRIBER AGREES TO BE BOUND BY THE FOLLOWING TERMS AND
CONDITIONS.” Exhibit 6 at introductory heading; Exhibit 2 at q9.'

In his claim for breach of contract, Plaintiff appears to allege that he paid Defendants
money in order to receive their listings of private money lenders, brokers and investors with
whom Plaintiff then entered into business agreements. Exhibit 1 at {| 2, 7. He then alleges that
Defendants breached their obligation to sell Plaintiff such a proprietary list. 7d. at] 10. Yet
Plaintiff concedes throughout the Complaint that Defendants in fact provided Plaintiff with

exactly such a listing, which is plainly what the website does. /d. at §7 8, 11, 15, 18, 19, 21, 35.

 

! The Terms of Service also say that the agreement will be construed in accordance with the laws
of Texas. Jd. at § 18, The elements of a breach of contract in Texas are similar in all pertinent
respects to such a claim brought under Maryland law, so that the same result should apply
regardless of which state’s law is used. See, e.g., Beauty Mfg. Sols. Corp. v. Ashland, Inc., 848
F. Supp. 2d 663, 667 (N.D. Tex. 2012).

1]
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 12 of 22

Defendants are not themselves lenders, nor are any partners of Defendants lenders. See
Exhibit 2 at ] 2, 10. Neither Defendants, nor any partner of any Defendant, was ever involved in
or participated in any way in any loan or other business transaction between Plaintiff and anyone
else with whom Plaintiff connected by using the website. Neither Defendants, nor any partner of
any Defendant, ever obtained any money paid in connection with any such loan or other business
transaction, Id. at 11. To the extent that Plaintiff's real grievance is that the third-parties that
he found through the website allegedly did not live up to their obligations in the subsequent loan
or real estate transactions entered into after Plaintiff connected with them by using the website,
that does not constitute a breach of any contract between Plaintiff and Defendants. In fact, any
such liability was expressly disclaimed by Defendants. The website’s Terms of Service say that
the website “does not make any warranty pertaining to any goods or services purchased,
obtained, secured or acquired through the services or any transaction entered into through the
services.” Exhibit 6 at § 5; Exhibit 2 at ]9. The Terms of Service further say that the website
operator does not warrant the accuracy or reliability of information obtained through use of the
services; that any information obtained through use of the services is at subscriber’s sole risk and
discretion; and that the website “will not be liable or responsible for any damage” to subscriber
or his property arising from use of the services. Exhibit 6 at § 5, Exhibit 2 at ¢9. The Terms of
Service page further disclaims liability for damages arising under contract or tort for any loan
transactions, Exhibit 6 at § 6, The Terms of Service and other pages that Plaintiff cither clicked
through or received separately notified him that the website has done no independent
investigation of the listed lenders. Jd. at § 16. If that were not clear enough, Plaintiff received

repeated communications, warning him:

WE ARE NOT A BROKER, AND HAVE DONE NO INDEPENDENT
INVESTIGATION OF THESE LENDERS.

12
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 13 of 22

We are not acting as a broker for any funds that you borrow from the private
lenders in this list. We are simply providing their information. Any
dealings that you may have with these lenders are strictly between you and
them. We have done no independent investigation with respect to, and we
make no representation or warranty that, these lenders are honest,
trustworthy, or fair. When they indicate an interest in lending, we simply
collect their information and add it to the list. We cannot be held
responsible for deals that go sour. We recommend that you do your own
due diligence on these lenders and seek the advice of qualified legal counsel
before borrowing from any of these lender[s]. Borrow at your own risk!
Exhibit 6 at § 16 (emphasis in the original); Exhibit 5; Exhibit 3; Exhibit 2 at {{] 6, 9.

As the above disclaimer makes plain, to the extent that Plaintiff encountered problems in
connection with any loan transactions that went sour, that is a matter entirely between Plaintiff
and the other parties to those transactions. Plaintiff was plainly and repeatedly warned that
Defendants would have no liability for that, and that Plaintiff himself was obligated to do his
own due diligence regarding any business transactions that he undertook with other website
users. Therefore, there are no possible facts that could support a claim against Defendants for

breach of contract.

Cc. Count 2 of the Complaint, Alleging Money Had and Received, Fails to State a
Claim Upon Which Relief Can be Granted,

Even if it were not barred by the CDA, Count 2 also fails to state a claim upon which
relief can be granted. The action for money had and received is an old common law claim for
restitution. Ver Brycke v. Ver Brycke, 379 Md. 669, 698 n.13 (2004). The claim “lies whenever
the defendant has obtained possession of money which, in equity and good conscience, he ought

not to be allowed to retain.” State, Use of Employment Sec. Bd. v. Rucker, 211 Md. 153

13
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 14 of 22

(1956) (citations omitted)? A money had and received claim is only viable where a defendant
receives the money as a result of a mistake of law or fact, and did not have a right to it. Benson
v. State, 389 Md. 615, 652-53 (2005). See Smith v, Alacrity Servs., LLC, 778 F. Supp. 2d 606,
610 (D. Md. 2011) (dismissing an action for money had and received, brought by an insured
homeowner against a contractor hired and paid by the insurance carrier, who performed shoddy
work, because the insured could not established that the payment by the insurance cartier to the
contractor “infringed any interest of hers”).

In this case, Plaintiff alleges obtusely that “Defendants, and each of them, became
indebted to Plaintiff in the sum of $900,000 for monies provided by Plaintiff to Defendants and
its [sic] partners, and each of them, at their request for the purpose of investing through the
acquisition of proprietary listing [sic] sold by Defendants to Plaintiff.” Exhibit 1 at ¥ 15.
Plaintiff fails to allege exactly what happened—what exact payments were transmitted by whom
and to whom, for what purpose, and on what dates. What is clear is that the money in dispute
never passed to any Defendant, an essential element of the claim. As the Affidavit of REI’s
President Alex Soares states, Defendants themselves were never parties to any of the business
transactions between Plaintiff and others with whom he connected by using the website. The

lenders and borrowers using the website dealt with each other independently and “[nJeither REI

 

2 In Texas, a claim for money had and received similarly “arises when the defendant obtains
money which in equity and good conscience belongs to the plaintiff” Amoco Prod. Co. v. Smith,
1997 Tex. App. LEXIS 2624 at *3, 946 S.W.2d 162, 164 (Tex. App. 1997). Therefore, the result
is the same regardless of which state’s law applies.

14
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 15 of 22

nor any other Defendant, nor any partner of any Defendant, ever obtained any moncy paid in
connection with any such loan or transaction.” Exhibit 2 at fff 10-11-

Plaintiff's only conceivable complaint, therefore, is that he allegedly lost $900,000 in real
estate transactions with third-parties that he found by using Defendants’ website. But because it
is indisputable that the money in those alleged transactions was not had or received by
Defendants, no action for “money had and received” can be brought against Defendants, Smith,
supra, To the extent that Plaintiff paid fees to Defendants for the use of their website to connect
with other potential parties with whom he transacted business, Defendant provided that service to
Plaintiff-—indeed, Plaintiff admits as much repeatedly throughout his Complaint. Exhibit 1 at
44 8, 11, 15, 18, 19, 21, 35.

In sum, even if this claim were not barred by the CDA, Plaintiff fails to allege sufficient
facts to establish how any money was received by Defendants or any of them as a result ofa
mistake of law or fact. Because there are no possible facts that could be alleged to support this
claim, this count must be dismissed.

D. Count 3 of the Complaint, Alleging Breach of Fiduciary Duty, Fails to State a
Claim Upon Which Relief Can be Granted.

Even if it were not barred by the CDA, Plaintiff's breach of fiduciary duty claim also
must be dismissed. First, “Maryland does not recognize a separate tort action for breach of
fiduciary duty.” Sharma v. Onewest Bank, FSB, Civil Action No. DKC 11-0834, 2011 U.S. Dist.
LEXIS 124978, at *16 (D. Md. Oct. 28, 2011) (dismissing count for breach of fiduciary duty),

Breach of fiduciary duty “cannot be a cause of action standing alone.” See Schlossberg v, Nadel,

 

3 There was not even any mechanism on Defendants’ website for transmitting any money either
to or through Defendants, other than the initial fee of $95 and the monthly fee of $29 for
accessing the service. Exhibit 2 at ¥ 10.

15
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 16 of 22

Civil Action No, PX 16-100, 2016 U.S, Dist. LEXIS 105803, at *14 (D, Md. Aug. 10, 2016)
(dismissing claim based on breach of fiduciary duty); Bird Realty v. Jiffy Lube Int'l, Civil Action
No, ELH-12-1104, 2012 U.S. Dist. LEXIS 177207, at *26 (D. Md. Dec. 14, 2012) (citations
omitted) (dismissing claim for breach of fiduciary duty); Int’] Brotherhood of Teamsters v. Willis
Corroon Corp. of Maryland, 369 Md. 724, 727 n.1 (2002) (although the breach of fiduciary duty
“may give rise to one or more causes of action, in tort or contract, Maryland does not recognize a
separate tort action for breach of fiduciary duty”).

Second, even if such a claim existed, no fiduciary duty could ever have existed between
Plaintiff and Defendants under the facts alleged in the Complaint. Arms-length business
relationships do not typically give rise to fiduciary duties. Am. Model Home Corp. v. Res.
Mortg. Capital, Inc., No. 98-1396, No, 98-1691, 1999 U.S, App, LEXIS 2849, at *12 (4" Cir.
Feb. 24, 1999); Felichko v. Schechter, Civil Action No. RDB-18-1392, 2019 U.S. Dist. LEXIS
49869, at *43 (D. Md. Mar. 22, 2019) (confidential relationship may exist independent of the
business relationship, but not in a business transaction where the parties further their own
business objectives), See also Auto USA, Inc. v. DHL Express (USA), Inc., Civil Action No.
CCB-17-1312, 2018 U.S. Dist. LEXTS 30084, at *11-12 (D. Md. Feb. 26, 2018) (a defendant
only owes an equitable duty where a confidential relationship exists between the parties such that
the defendant “purports to act or advise with the [plaintiff]’s interest in mind.”).

A fiduciary duty has only been recognized in very specific relationships that involve a
high degree of trust and confidence, such that one party owes a duty to advance the interests of
the other party over self-interest. For example, the courts in Maryland have recognized fiduciary
duties owed to business partners, Della Ratta v. Larkin, 382 Md. 553, 577 (2004); to

shareholders by their corporate directors, Shenker v. Laureate Educ. Inc., 411 Md, 317, 351

16
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 17 of 22

(2009); and to principals by insurance agents, Insurance Co. of North America v. Miller, 362 Md.
361, 379 (2002). In contrast, there is no fiduciary duty arising in the relationship between a bank
and its customers, Sharma, 2011 U.S. Dist. LEXIS 124978 at *17; between an escrow agent and
a fund recipient not in contractual privity with the agent, Lathan v. Sternberg, 2015 Md. App.
LEXIS 276, at *13-17 (Md. Ct. Spec. App. Sep. 30, 2015); or between corporate directors and
employees, Byington v. Vega Biotechnologies, 869 F, Supp. 338, 345 (D. Md. 1994).
Defendants are aware of no case in any jurisdiction holding the operators of a website
liable as fiduciaries to users of the website, and Plaintiff has failed utterly to allege any facts in
the Complaint that would establish the basis for any such fiduciary relationship between Plaintiff
and any of the Defendants. There was no confidential relationship, and Defendants never
purported to act on Plaintiff's behalf as to any business transaction undertaken with other website
users. To the contrary, the website clearly stated the exact opposite, informing users to do their
own due diligence and to seek advice from qualified legal counsel. See Exhibits 3, 4, 5 and 6. In
Manchanda v. Google, No. 16-CV-3350 (JPO), 2016 U.S. Dist. LEXIS 158458, at *14
(S.D.N.Y. Nov. 16, 2016), the court dismissed a similar claim against Google because the

website was under no duty to act for or give advice to the plaintiff.

 

4If Texas law applies, the result would be the same because courts in Texas will not impose a
fiduciary duty in a business relationship, absent a prior and separate special relationship of trust
and confidence between the parties. Associated Indem. Corp. v. CAT Contracting, 964 8.W.2d
276, 288 (Tex. 1998) (no fiduciary duty between bond surety and principal). “A fiduciary
relationship is an extraordinary one and will not be lightly created; the mere fact that one
subjectively trusts another does not, alone, indicate that he placed confidence in another in the
sense demanded by a fiduciary relationship, because something apart from the transaction
between the parties is required.” Stephanz v. Laird, 846 S.W.2d 895, 901-02 (Tex. App. 1993).
The Complaint does not contain the requisite allegations regarding a prior, special relationship of
trust and confidence as would be required under Texas law.

17
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 18 of 22

Here, Plaintiff simply asserts his conclusion that “Defendants had a fiduciary duty and
obligation to safeguard and protect the Plaintiff's funds which they induced him to invest with
Defendants [sic] partners who are private money lenders, real estate loan brokers, and real estate
loan investors listed on Defendants [sic] proprietary listing.” Exhibit 1 at 722. Plaintiff does not
identify the particular fiduciary relationship that existed between Plaintiff and Defendants or the
source of that relationship. See Latty v. St. Joseph's Soc’y of the Sacred Heart, 198 Md. App.
254, 264, 17 A.3d 155, 160 (2011) (claim for breach of fiduciary duty requires that the plaintiff
identify the particular fiduciary relationship involved). Plaintiff also does not explain in his
Complaint how third-party “money lenders, real estate loan brokers, and real estate loan
investors” who posted content on the Defendants’ website were thereby converted into
Defendants’ “partners,” as he alleges. See Exhibit 1 at 922. At bottom, Plaintiff cannot
establish that by operating a website, Defendants entered into any relationship of trust or
confidence with Plaintiff, such that Defendants were obligated to act in Plaintiff's best interests.
Further, although Plaintiff asserts that Defendants “made promises that the funds would be weil
invested when Defendants sold the proprietary list of private money lenders, real estate loan
brokers, and real estate loan investors to the Plaintiff,” Exhibit 1 at §[ 18, the website’s multiple
disclaimers said exactly the opposite. See Exhibits 2, 3, 4, 5 and 6.

Finally, Plaintiff's claim for breach of fiduciary duty is based on his allegation that he
lost money in connection with real estate transactions with third-parties that he found using
Defendants’ website. Assuming that such a claim is not barred by the CDA, Plaintiff already has
sued for that same claim under other theories in the other counts of his Complaint. To allow
Plaintiff also to assert an omnibus and independent “breach of fiduciary duty” cause of action in

addition to those other claims would convert every commercial dispute into a “breach of

18
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 19 of 22

fiduciary duty” case. That is a slippery slope which Maryland courts have consistently avoided.
See Kann v, Kann, 344 Md. 689, 712 (1997).
For these reasons, Plaintiff's breach of fiduciary duty claim in Count III should be

dismissed,

K. Count 4 of the Complaint, Alleging Misappropriation of Funds, Fails to State
a Claim Upon Which Relief Can be Granted.

Assuming that the CDA does not also bar Plaintiffs claim for misappropriation of funds,
Defendants are aware of no cases setting forth the elements of a stand-alone civil claim of
misappropriation of funds, which is Count 4.° Therefore, Count 4 alleges essentially a claim of
conversion, defined as “any distinct act of ownership or dominion exerted by one person over the
personal property of another in denial of his right or inconsistent with it.” Darcars Motors of
Silver Spring, Inc. v. Borzym, 379 Md. 249, 261 (2004). However, a conversion claim does not
lie in the case of unsegregated funds, such as those involved here. Betskoffv. Bank of Am. Nat'l
Ass'n, 538 F. App’x 308, 309 (4 Cir. 2013) (citations omitted) (“Maryland law established that
money, as an intangible, is not subject to a claim for conversion unless ‘a plaintiff can allege that
the defendant converted specific segregated or identifiable funds.’”); Lasater v. Guttmann, 194
Md. App. 431, 447 (2010) (granting summary judgment to defendant of claim of conversion of
funds, the court stated “[{t]he general rule is that monies are intangible and, therefore, not subject

to a claim for conversion.”). Plaintiff has not alleged that Defendants misappropriated or

 

5‘ The term “misappropriation of funds” is most often found in the Maryland caselaw as a basis
for discipline in attorney grievance cases. See, e.g., Atty. Griev. Comm'n v. Weiss, 389 Md. 531
(2005).

19
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 20 of 22

converted specific, identifiable funds.® For these reasons, this claim must fail. See Dickman v.
Banner Life Ins, Co., Civil Action No. WMN-16-192, 2016 U.S. Dist. LEXIS 176364, at *23 (D,
Md. Dec. 21, 2016) (dismissing claim of conversion because allegations do not indicate the cash
at issue was specific and identifiable),’

F. Count 5 of the Complaint, Alleging Fraud, Fails to State a Claim Upon
Which Relief Can be Granted,

Even if it were not barred by the CDA, Plaintiff's fraud claim must also be dismissed. To
recover for fraud or intentional misrepresentation, the Plaintiff must show that the representation
made was false, that its falsity was known or should have been known by the Defendants, that it
was made for the purpose of defrauding Plaintiff, and that the Plaintiff not only relied upon the
misrepresentation, but had the right to rely upon it. Martens Chevrolet v. Seney, 292 Md. 328,
333 (1982). “In addition, the defendant must intend to mislead the plaintiff, his
misrepresentation must in fact mislead the plaintiff, and the plaintiff must suffer injury
therefrom.” Ellerin vy. Fairfax Savings, F.S.B.,337 Md. 216, 232 (1995); see also Barrie School

v. Patch, 401 Md. 497, 517 (2007); Maryland Environmental Trust v. Gaynor, 370 Md. 89

(2002),

 

6 Moreover, as set forth above in the Statement of Undisputed Facts and also in Argument IV(C),
Defendants never received any money allegedly invested in any ioan transaction involving
Plaintiff.

7Tf Texas law applies, courts in Texas similarly view conversion as “the unauthorized and
wrongful assumption and exercise of dominion and control over the personal property of another
to the exclusion of, or inconsistent with, the owner’s rights.” Pipes v. Hemingway, 358 8.W.3d
438, 449-50 (Tex. App. 2012). Texas courts also reject such claims unless they involve money
in the form of specific chattel or when the money is segregated. Mitchel! Energy Corp. v.
Samson Res., 80 F.3d 976, 984 (5" Cir. 1996),

® To the extent the Court looks to Texas law, the elements of common law fraud are comparable
to the elements of fraud under Maryland law. See Kaheel Props., LLC y. Azteca Entm’t Enters.,
No. 11-16-00137-CV, 2018 Tex. App. LEXIS 4316, at *6 (Tex. App. June 14, 2018)

20
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 21 of 22

Plaintiff alleges that “Defendants, and its [sic] partners each of them, represented to
Plaintiff that they would use their best efforts to provide a proprietary listing of private money
lenders, real estate brokers, and real estate loan investors... .” Exhibit 1 at 730. But that is
precisely what the Defendants’ website does, and Plaintiff admits throughout his Complaint that
Defendants did indeed provide their proprietary listing to him. /d. at 9 8, 11, 15, 18, 19, 21, 35.
The disclaimers given to Plaintiff also made it quite clear that Defendants made no
representations whatsoever regarding the accuracy of information posted by other users on
Defendants’ website. See Exhibits 3, 4, 5 and 6. Because there are no possible facts that would
support a claim of fraud in this case, that claim also must be dismissed.

G. The Complaint Fails to State a Claim Upon Which Relief Can be Granted
Against the Individual Defendant Under any Count.

Plaintiff has named John Douglas Smith as an individual Defendant. However, the
Complaint does not include a single allegation accusing Mr. Smith of personal wrongdoing of
any kind. Apart from naming him as a Defendant, the Complaint does not mention Mr. Smith at
all, and it fails to provide any factual basis for his inclusion as an individual defendant. If
Plaintiff is suing him due to his status as an officer of one of the Defendants, that is not enough
to impose personal liability on Mr. Smith.

Officers and owners of corporate entities generally are not liable in tort or contract based
solely on their status as corporate officers or owners. Farm Fresh Direct By a Cut Above, LLC y.
Downey, Civil Action No. ELH-17-1760, 2017 U.S. Dist. LEXIS 178190, at *11 (D. Md.

Oct. 26, 2017). Ifa corporate officer takes no part in the commission of a wrongful act that the
corporate entity allegedly committed, he or she generally is not personally liable. Allen v.
Dackman, 413 Md. 132, 152 (2010) (a member of an LLC not liable for torts committed by, or

contractual obligations acquired by, the LLC unless he or she specifically directed the particular

21
Case 8:19-cv-01014-GJH Document 11-1 Filed 05/10/19 Page 22 of 22

act to be done or participated therein). “If a director does not personally participate in the
corporation’s tort, general corporation law does not subject him to liability simply by virtue of
his office.” Tilhnan v. Wheaton-Haven Recreation Ass’n, 517 F.2d 1141, 1144 (4® Cir. 1975)?
The Complaint lacks any allegations tying Mr. Smith, in his individual capacity, to any
alleged wrongdoing as a result of his direct participation in any acts. The Complaint does not
even allege that the Plaintiff had any contact or communications at all with Mr. Smith,
Mr. Smith therefore must be dismissed as a Defendant.
V. Conclusion
For the foregoing reasons, ail counts of the Complaint should be dismissed with prejudice
as to all Defendants, or alternatively, Defendants should be granted summary judgment.
FEDDER & JANOFSKY LLC
By: /s/
Julie C. Janofsky
USDC MD Bar No. 002622
jjanofsky@mdcounsel.com
2650 Quarry Lake Drive — Suite 100
Baltimore, MD 21209
(410) 415-0080

Attorneys for Defendants

 

° If Texas law is applicable, it is similar to Maryland’s. Absent allegations that an individual
shareholder used a corporate form to perpetuate a fraud for the shareholder’s own benefit, an
individual shareholder “may not be held liable to the corporation or its obligees with respect
to... any contractual obligation of the corporation on the basis that the holder is or was the alter
ego of the corporation or on the basis of actual or constructive fraud, a sham to perpetrate a
fraud, or other similar theory ....” Willis v. Donnelly, 199 S.W.3d 262, 272 (Tex. 2006)
(emphasis in original); see also Shafipour v. Rischon Dev. Corp., No, 11-13-00212-CV, 2015
Tex. App. LEXIS 5493, at *11, 15 (Tex. App. May 29, 2015) (a corporate officer’s acts on the
corporation’s behalf are deemed corporate act and an officer acting in good faith cannot be held
liable for such).

22
